Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Amendment received 17 November 2020 for application number 16/265,056.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Peter Gallagher on 24 February 2021.

The application has been amended as follows.  Independent claims 1 and 17 are amended: 
1.	(Currently amended) A controller configured to:
determine twistedness of each metablock of a plurality of metablocks of equal size, including at least a first twistedness of a first metablock and a second twistedness of a second metablock, the twistedness of a metablock obtained from comparison of a number of structures across which an individual metablock is distributed and a maximum number of structures for a metablock; 
monitor real program/erase cycles (PECs) of the plurality of metablocks, including at least real PEC of the first metablock and real PEC of the second metablock, by counting PECs for each of the plurality of metablocks;
assign a first reported program/erase cycle (PEC) to the first metablock based on the first twistedness in combination with the first real PEC; 
assign a second reported PEC to the second metablock based on the second twistedness in combination with the second real PEC; and
select the first metablock to be used from the plurality of metablocks based on the first reported PEC being lower than at least the second reported PEC.


17.	(Currently amended) A method, comprising:	
	counting a first number of the structures of a memory across which a first metablock of a plurality of metablocks is distributed to determine twistedness of the first metablock, wherein the memory comprises a plurality of physical blocks, wherein each metablock of the plurality of metablocks includes a corresponding set of the physical blocks, each metablock of the plurality of metablocks having an equal number of blocks, wherein physical blocks included in the corresponding set of physical blocks of each of the metablocks are distributed across different numbers of respective structures of the memory, and twistedness of a metablock is obtained from comparison of a number of structures across which an individual metablock is distributed and a maximum number of structures for a metablock;
	identifying the first metablock as a normal metablock having a first twistedness in response to determining that the first number is equal to a maximum number of the structures of the memory;
	counting a second number of the structures of the memory across which a second metablock of the plurality of metablocks is distributed;
	identifying the second metablock as having a second twistedness in response to determining that the second number is less than the maximum number of the structures of the memory; 
monitoring real program/erase cycles (PECs) of the plurality of metablocks, including at least real PEC of the first metablock and real PEC of the second metablock, by counting PECs for each of the plurality of metablocks;
 the real PEC of the first metablock in combination with the first twistedness; 
maintaining a second reported PEC of the second metablock based on the real PEC of the second metablock in combination with the second twistedness; and
selecting the first metablock based on the first reported PEC being lower than at least the second reported PEC.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention distinguishes over the prior art for the following reasons.
The claimed subject matter of independent claim 1
Dependent claims 3 – 10 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims upon which they depend.
The claimed subject matter of independent claim 11 is allowable over the art of record, including those cited in the accompanying Notice of References Cited (PTO-892), and none of the references either alone or in the combination fails to teach or fairly suggest or render obvious determining a twistedness of equal sized metablocks via the comparison of a number of structures across which an individual metablock is distributed and a maximum number of structures for a metablock, monitoring real program/erase cycles (PECs) of the metablocks with a real PEC of a first and second metablock by counting the PECs for each metablock, then a reported PEC is assigned to the metablocks on the determined twistedness for each metablock, associating the first metablock with a first twistedness index in response to determining a first metablock’s distributed number of structures is equal to a maximum number of the structures of a memory and associated the second metablock with a second twistedness index in response to determining a second metablock’s distributed number of structures is less than the maximum number of structures of the memory, and selecting the first metablock based on the reported PEC twistedness index being lower than a second metablock’s reported PEC twistedness index.  The prior art of record teaches metablock selection, however it does not teach methodology and steps of making the selection based on metablock twistedness by comparing the number of structures across which an individual metablock is distributed and the maximum number of structures for a metablock, monitoring real program/erase cycles (PECs) of the metablocks with a real PEC of a first and second metablock by counting the PECs for each metablock, assigning a reported PEC based on the twistedness, associating the first metablock with a first twistedness index in response to determining a first metablock’s distributed number of structures is equal to a 
Dependent claims 12 – 16 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims upon which they depend.
The claimed subject matter of independent claim 17 is allowable over the art of record, including those cited in the accompanying Notice of References Cited (PTO-892), and none of the references either alone or in the combination fails to teach or fairly suggest or render obvious determining a twistedness of equal sized metablocks via the comparison of a number of structures across which an individual metablock is distributed and a maximum number of structures for a metablock, monitoring real program/erase cycles (PECs) of the metablocks with a real PEC of a first and second metablock by counting the PECs for each metablock, then a reported (PEC) is assigned to the metablocks on the determined twistedness for each metablock, associating the first metablock with a first twistedness in response to determining a first metablock’s distributed number of structures is equal to a maximum number of the structures of a memory maintaining the first metablock’s reported PEC, and associated the second metablock with a second twistedness in response to determining a second metablock’s distributed number of structures is less than the maximum number of structures of the memory increasing the second metablock’s reported PEC based on the second twistedness, and selecting the first metablock based on the reported PEC twistedness being lower than a second metablock’s reported PEC 
Dependent claims 18 – 20 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156.  The examiner can normally be reached on M-Th 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EW/Examiner, Art Unit 2135                                                                                                                                                                                                        
/TUAN V THAI/Primary Examiner, Art Unit 2135